Case 7:20-cr-00517-VB Document 19 Filed 10/14/20 Page 1 of 1
Case 7:20-cr-00517-VB Document17-1 Filed 10/07/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE

 

-against-

 
 

y 0-CR-517 (vB)

KAREEM GRANT, ; pOCUN:
ELEC?
Defendant(s). BGC
----X

 

 

Defendant KAREEM GRANT hereby voluntarily consents to participate in the following
proceeding via videoconferencing or teleconferencing:

Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
indictment Form)

Bail/Detention Hearing

X Conference Before a Judicial Officer

l weer Cook > Oeraud cated

 

 

Defendant's Signature (by Deveraux Cannick) V.. 5 Counsel's Si 5 Signature
KAREEM GRANT DEVERAUX CANNICK
Print Defendant’s Name Print Counsel’s Name

This proceeding was conducted by reliable video or telephone conferencing technology.

lol cule ul |

Date U.S. District Judge/W-S—Mapistretestudse-

 

 

 
